DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-8, 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jou et al. U.S. Patent Publication No. 2008/0068328 (hereinafter Jou) in view of Jung et al. U.S. Patent Publication No. 2009/0303391 (hereinafter Jung).
Consider claim 1, Jou teaches a luminance controller comprising (Figure 1, and [0026] backlight adjusting system): a luminance calculator configured to calculate an luminance of each of pixel blocks obtained by a display panel, based on image data of a current frame ([0043], contrast between current image frame and previous image frame and thus contrast is calculated ([0044-0046] also refers to brightness index)); a pop-up detector configured to detect an image pop-up by determining a number of luminance change blocks between a previous frame and the current frame among the pixel blocks ([0043], contrast of the image frame and further refers to necessary to adjust the backlight luminance); and a tone map controller configured to control a change in tone map curve of a gray scale of the image data, based on the detected result of the pop-up detector ([0043], necessary to adjust the backlight luminance. Figure 4a shows brightness adjustment during plurality of frames).
Jou does not appear to disclose average luminance and blocks obtained by dividing a display panel.
Jung teaches compensating the brightness on the basis of the current frame in [0048] and further teaches average luminance and blocks obtained by dividing a display panel in [0052].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use the average and blocks as taught by Jung so that the frame may be set as one certain value for a particular area in the display panel as suggested by Jung in [0051-0052].

the pop-up detector compares the number of luminance change blocks with a preset popup range ([0043], threshold); and when the number of luminance change blocks is included in the pop-up range, the pop-up detector determines that the image pop-up has occurred in the current frame, and outputs a popup signal ([0043], threshold value, necessary to adjust the backlight luminance).

Consider claim 3, Jou and Jung teach all the limitations of claim 2. In addition, Jou teaches wherein the tone map controller gradually changes the tone map curve of the previous frame to a target tone map curve (Figure 3a, BR_curr and BR_dest) throughout a plurality of frame periods in response to the pop-up signal ([0041], brightness index is gradually adjusted (see also figure 4a, plurality of frame periods).

Consider claim 5, Jou and Jung teach all the limitations of claim 1. In addition, Jou teaches an image compensator configured to update the tone map curve that expands a luminance range based on a luminance of each of preset gray scale sections of the image data on the entire image of the current frame (Figure 4a, see expansion of luminance range BR_INC). Furthermore, Jung teaches average luminance in [0052].

when the number of luminance change blocks is included in a preset pop-up range ([0043], when adjusted, when the contrast is not the same), the tone map controller adjusts a variation in the tone map curve by controlling the image compensator (Figure 4A and [0043]).

Consider claim 7, Jou and Jung teach all the limitations of claim 5. In addition, Jou teaches when the number of luminance change blocks is out of the pop-up range ([0043], when it is not adjusted, when contrast difference is approximately the same), the tone map controller is not operated, and the image compensator generates the tone map curve ([0043], when the backlight luminance is not adjusted).

Consider claim 8, Jou teaches a display device comprising: a display panel comprising a plurality of pixels (Figure 1 and [0026], LCD display); a display panel driver configured to drive the display panel to display an image, based on image data (Figure 1, frame adjusting device 106 and display device 114); and a luminance controller configured to detect an image pop-up based on a change in image information of each of the pixel blocks ([0043], contrast between current image frame and previous image frame and thus contrast is calculated ([0044-0046] also refers to brightness index)), and control a tone map curve of the image data based on the image pop-up ([0043], necessary to adjust the backlight luminance. Figure 4a shows brightness adjustment), a luminance controller comprises(Figure 1, and [0026] backlight adjusting system): a luminance calculator configured to calculate an luminance of each of the pixel blocks, based on image data of a current frame ([0043], contrast between current image frame and previous image frame and thus contrast is calculated ([0044-0046] also refers to brightness index)); a pop-up detector configured to detect the image pop-up by determining a number of luminance change blocks between a previous frame and the current frame among the pixel blocks ([0043], contrast of the image frame and further refers to necessary to adjust the backlight luminance); and a tone map controller configured to control a change of the tone map curve, based on the detected result of the pop-up detector ([0043], necessary to adjust the backlight luminance. Figure 4a shows brightness adjustment during plurality of frames).
Jou does not appear to disclose panel divided into pixel blocks.
Jung teaches compensating the brightness on the basis of the current frame in [0048] and further teaches panel divided into pixel blocks and average image information in [0052].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use the average and blocks as taught by Jung so that the frame may be set as one certain value for a particular area in the display panel as suggested by Jung in [0051-0052].

Consider claim 10, it includes the limitations of claim 1 and thus rejected by the same reasoning.

Consider claim 11, Jou and Jung teach all the limitations of claim 8.
Jou does not appear to specifically disclose the average image information is an average chrominance of each of the pixel blocks.
However, Jung teaches the average image information is an average chrominance of each of the pixel blocks ([005], red, green and blue having average brightness).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use the average and blocks as taught by Jung so that the frame may be set as one certain value for a particular area in the display panel as suggested by Jung in [0051-0052]. In addition, red, green and blue having average brightness are synthesized to form the smoothing frame.

Consider claim 12, it includes the limitations of claim 2 and thus rejected by the same reasoning.

Consider claim 13, it includes the limitations of claim 3 and thus rejected by the same reasoning.

Consider claim 14, Jou and Jung teach all the limitations of claim 13. In addition, Jou teaches the target tone map curve expands or reduces a luminance range based on a luminance of each of preset gray scale sections of the image data (see expansion BR_INC in figure 4a. Figure 5 shows reduction and expansion BR_INC).

Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jou and Jung as applied to claim 2 above, and further in view of Knibbeler et al. U.S. Patent Publication No. 2014/0210847 (hereinafter Knibbeler).
Consider claim 4, Jou and Jung teach all the limitations of claim 2. Jou does not appear to specifically disclose the tone map controller maintains the tone map curve of the previous frame regardless of a change in the image data during a preset frame section in response to the pop-up signal.
However, in a related field of endeavor, Knibbeler teaches a dynamic range of a target display (abstract) and further teaches the tone map controller maintains the tone map curve of the previous frame regardless of a change in the image data during a preset frame section in response to the pop-up signal [0313], in dark environment, the dynamic range maintains the same LDR light output for dark and midrange values and thus the dark and midrange are maintain regardless of a change of image data during dark environment).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to maintain the same light as taught by Knibbeler in order to provide image appropriate for dark room as suggested by Knibbeler in [0313].

Consider claim 15, it includes the limitations of claim 4 and thus rejected by the same reasoning. 

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive. 
On pages 10-11, Applicant argues that “Nowhere in paragraphs [0042] and [0043] of Jou is there any mention of an image pop- up (as defined above in FIG. 2B and paragraphs [0074] and [0075] of the specification of the present application) or an image pop-up detector which detects an image pop-up by determining a number of luminance change blocks between a previous frame and the current frame, as recited in claims 1 and 9, or detecting an image pop-up based on a change in average image information of each of the pixel blocks, as recited in claim 8. In Jou, the determination of contrast ratio is for an entire screen, with no division of the pixels into pixel blocks. Although paragraph [0052] of Jung discloses dividing a current frame into a plurality of image blocks, the combination of Jou and Jung fails to disclose at least the following features recited in claim 1 and amended claim 8 of the present application”. The Office respectfully disagrees for the following reasons. 
Jou teaches in [0043], when the contrast difference between the contrast (CR_n) of current image frame (n) and the contrast (CR_n+1) of previous image frame (n+1) is smaller than threshold value (CR_th), it means that the contrast between the current image frame (n) and previous image frame (n+1) is approximately the same and thus the backlight luminance is not adjusted. Conversely, when the contrast difference between the contrast (CR_n) of current image frame (n) and the contrast (CR_n+1) of previous image frame (n+1) is smaller than threshold value (CR_th), it is necessary to adjust the backlight luminance. Thus, a number of luminance change blocks (e.g. pixels) between a previous frame and the current frame should be greater than a threshold in order to adjust. Jou does not teach calculate an average luminance of each of pixel block obtained by dividing but Jung teaches average luminance and blocks obtained by dividing a display panel in [0052] so that the frame may be set as one certain value for a particular area in the display panel. Consequently, the combination disclose all the limitations argued by the Applicant.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621